             Case 2:17-cr-00004-RSM Document 169 Filed 08/16/21 Page 1 of 1




 1                                          THE HONORABLE RICARDO S. MARTINEZ
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6   UNITED STATES OF AMERICA,                  )   NO. CR17-00004-RSM
                                                )
 7                   Plaintiff,                 )
                                                )   ORDER GRANING DEFENSE
 8             vs.                              )   MOTION TO SEAL EXHIBIT 1 TO
                                                )   DISPOSITION MEMORANDUM
 9   TARAY LAVALE DAVID,                        )
                                                )
10                   Defendant.                 )
                                                )
11
            THIS MATTER has come before the Court on the motion of defendant,
12
     Taray David, to file the Exhibit 1 in support of his Disposition Memorandum, under
13
     seal. The Court finds there are compelling reasons to permit the filing of this document
14
     under seal.
15
            IT IS HEREBY ORDERED that the defendant shall be permitted to file Exhibit
16
     1 in support of his Disposition Memorandum, under seal.
17
            DATED this 16th day of August 2021.
18
19
20
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT
21                                            JUDGE
22
     Presented by:
23
     s/ Jennifer E. Wellman
24
     Assistant Federal Public Defender
25   Attorney for Taray David
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING DEFENSE MOTION                              1601 Fifth Avenue, Suite 700
       TO SEAL EXHIBIT 1 - 1                                        Seattle, Washington 98101
       (Taray David; CR17-00004RSM)                                            (206) 553-1100
